Ex. 10.1




EXECUTION VERSION


AMENDMENT NO. 1 TO TERM LOAN AGREEMENT
This AMENDMENT NO. 1 TO TERM LOAN AGREEMENT (this “Amendment”), dated as of May
5, 2016 is made by and between TYSON FOODS, INC., a Delaware corporation (the
“Borrower”) and BANK OF AMERICA, N.A. (the “Lender”). Capitalized terms used but
not otherwise defined herein have the respective meanings ascribed to them in
the Loan Agreement as defined below.
W I T N E S S E T H:
WHEREAS, the Borrower and the Lender have entered into that certain Term Loan
Agreement
dated as of April 7, 2015 (as hereby amended and as from time to time hereafter
further amended,
modified, supplemented, restated, or amended and restated, the “Loan
Agreement”), pursuant to which
the Lender has made available to the Borrower a term loan;


WHEREAS, the Borrower has advised the Lender that it desires to amend certain
provisions of the Loan Agreement, and the Lender is willing to effect such
amendments on the terms and conditions contained in this Amendment;


NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Loan Agreement. Subject to the terms and conditions set forth
herein, the Loan Agreement is hereby amended as follows:
(a)
In the event that the Credit Agreement dated as of September 25, 2014, among the
Borrower, the subsidiary borrowers party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (“the JPM Credit Agreement”),
is amended, restated, supplemented or otherwise modified to add a Eurocurrency
Rate (as such term is defined in the JPM Credit Agreement) floor of zero,
Section 1.01 of the Loan Agreement is hereby simultaneously amended by adding
the following at the end of the definition of “Eurocurrency Rate”:

“In the event that the Eurocurrency Rate is less than zero, the Eurocurrency
    Rate shall be deemed to be zero.”
(b)
Section 1.01 of the Loan Agreement is hereby amended by amending the definition
of “Maturity Date” in its entirety as follows:

““Maturity Date” means, as applicable, the earlier of (i) April 7, 2019 and (ii)
the date of acceleration of the Loans pursuant to Article VII hereof.”
2.
Conditions Precedent. The effectiveness of this Amendment and the amendments to
the Loan Agreement herein provided are subject to the satisfaction of the
following conditions precedent (the first date on which such conditions have
been satisfied, the “Amendment Effective Date”):



(a)
the Lender shall have received each of the following documents or instruments in
form and substance reasonably acceptable to the Lender:

(i)
one or more counterparts of this Amendment, duly executed by the Borrower and
the Lender;





--------------------------------------------------------------------------------

Ex. 10.1




(ii)
a certificate of the Borrower, dated the Amendment Effective Date and executed
by its Secretary or Assistant Secretary, which shall (A) certify the resolutions
of its board of directors or other body authorizing the execution, delivery and
performance of this Amendment, (B) identify by name and title and bear the
signatures of the officers of the Borrower authorized to sign this Amendment,
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of the Borrower certified by the relevant
authority of the jurisdiction of organization of the Borrower and a true and
correct copy of its by-laws, or certify that the organizational or governing
documents of the Borrower have not changed since April 7, 2015 (the date of the
last delivery of such documents to the Lender), and (D) attach a long form good
standing certificate for the Borrower from its jurisdiction of organization;

(iii)
a favorable legal opinion (addressed to the Lender) of R. Read Hudson, Vice
President, Associate General Counsel and Secretary of the Borrower, covering
such customary matters relating to the Borrower and this Amendment, as the
Lender shall reasonably request and in form reasonably acceptable to the Lender;
and

(iv)
such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Lender shall reasonably require; and

(b)
the Lender shall have received all fees required to be paid and due on the
Amendment Effective Date and all expenses for which invoices have been presented
at least two Business Days prior the Amendment Effective Date (including the
fees and reasonable out-of-pocket expenses of McGuireWoods LLP, counsel to the
Lender), on or prior to the Amendment Effective Date; provided that the
foregoing does not preclude the presentation of an invoice after the Amendment
Effective Date that covers the balance of fees, charges and disbursements of
counsel to the Lender.

3.
Representations and Warranties. In order to induce the Lender to enter into this
Amendment, the Borrower represents and warrants to the Lender as follows:

(a)
The representations and warranties contained in Article III of the Loan
Agreement and in each other Loan Document are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that the representations and warranties
contained in Section 3.04 of the Loan Agreement shall be deemed to refer to the
most recent consolidated balance sheet and the related consolidated statements
of income and cash flows furnished pursuant to subsections (a) and (b),
respectively, of Section 5.01 of the Loan Agreement, and (ii) no Default exists.

(b)
Since October 3, 2015, there has been no change in the operations, business,
properties, assets or financial condition of the Borrower and its Subsidiaries
as shown on or reflected in such consolidated balance sheet or the consolidated
statements of income and cash flows for the fiscal year then ended, other than
changes that could not reasonably be expected to have a materially adverse
effect on the business, assets or financial condition of the Borrower and its
Subsidiaries taken as a whole.

(c)
This Amendment has been duly authorized, executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation of the Borrower, except as
may be



2

--------------------------------------------------------------------------------

Ex. 10.1




limited by general principles of equity or by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally.
4.
Entire Agreement. This Amendment constitutes a Loan Document and, together with
all other Loan Documents (collectively, the “Relevant Documents”), sets forth
the entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter. No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 9.02 of the Loan Agreement.

5.
Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Loan Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

6.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic imaging means (e.g., “pdf”
or “tif”) will be effective as delivery of a manually executed counterpart of
this Amendment.

7.
Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State and shall be
further subject to the provisions of Sections 9.09 and 9.10 of the Loan
Agreement.

8.
Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

9.
References. All references in any of the Loan Documents to the “Agreement” or
“Loan Agreement” shall mean the Loan Agreement, as amended hereby.

10.
Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower and the Lender, and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 9.04 of the Loan Agreement.



3

--------------------------------------------------------------------------------

Ex. 10.1




11.
FATCA. Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment Effective Date, the Borrower and the Lender shall
treat the Loan Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

12.
No Waiver. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

[Signature pages follow.]




4

--------------------------------------------------------------------------------


Ex. 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Loan
Agreement to be made, executed and delivered by their duly authorized officers
as of the day and year first above written.




TYSON FOODS, INC.




By:/s/ Shawn C. Munsell                
Name:    Shawn C. Munsell
Title: Vice President and Treasurer




Tyson Foods, Inc.
Amendment No. 1
Signature Page

--------------------------------------------------------------------------------

Ex. 10.1






BANK OF AMERICA, N.A., as Lender




By:/s/ Aron Frey            
Name:    Aron Frey
Title:    Vice President








Tyson Foods, Inc.
Amendment No. 1
Signature Page
 